EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Lucy Tyson on 3/11/2020.

The application has been amended as follows: 

Claim 1. (Currently Amended) A composition for use in a wellbore activity, the composition consisting essentially of: 
a stabilized divalent iodide brine, the stabilized divalent iodide brine comprises: 
a divalent salt system, the divalent salt system comprises a divalent iodide, wherein the divalent iodide is selected from the group consisting of calcium iodide, magnesium iodide, strontium iodide, and combinations of the same; 
a primary iodide stabilizer, the primary iodide stabilizer operable to remove free iodine, prevent the formation of free iodine, and suppress true crystallization temperature (TCT), wherein the primary iodide stabilizer comprises a low molecular weight polyol selected from the group consisting of sorbitol, glycerol, xylitol, mannitol, diglycerol, polyethylene glycol with a molecular weight less than 1000 Da, and combinations of the same; 
a secondary iodide stabilizer, the secondary iodide stabilizer operable to scavenge free oxygen or carbon dioxide and prevent oxidation of the iodide to iodine, the secondary iodide stabilizer selected from the group consisting of amines, amino alcohols, hydroxylamines, hydrazines, erythorbic acid and derivative erythorbate salts, ascorbic acid and derivative ascorbate salts, citric acid and derivative citrate salts, and combinations of the same; 
and an aqueous fluid, 
where the stabilized divalent iodide brine has a density greater than 11 lb/gal, and where the stabilized divalent iodide brine has a TCT of less than or equal to 70 deg F.

	Claims 4-8. Cancelled

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Alleman as set forth in the rejection dated 12/22/2020. Alleman teaches stabilized Cl and Br brines using glycerol. Alleman does not teach an iodine brine.  The rejection takes the position that because Cl and Br stabilized brines are taught that other halide brines would be obvious. The Examiner is reversing his position on this issue because it is believed that Alleman is of ordinary skill in the art and Alleman did not teach or fairly suggest Iodine stabilized brines when he drafted the patent application to include Br and Cl brines then the Examiner’s conclusion of obviousness is based on impermissible hindsight reconstruction.
Claim 1 was amended to limit Applicant’s claims to iodine brines to the exclusion Cl and Br brines. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES R NOLD/Examiner, Art Unit 3674